Citation Nr: 1121362	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  09-21 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the reduction of the Veteran's compensation benefits to the 10 percent rate from June 21, 2008, to November 21, 2008, was correct.  


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from May 1989 to January 1993.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs Regional Office in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

In April 2011, after certification of the appeal, the Veteran amended his hearing request from a Central Office hearing to a Travel Board hearing.  This hearing must be scheduled at the regional office (RO) level, and, accordingly, a remand is required.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993); 38 C.F.R. §§ 3.103(a) and (c)(1), 19.9, 19.25, 20.700, 20.704.  

Accordingly, the case is REMANDED for the following action:

Make the necessary arrangements to schedule the Veteran for a Travel Board hearing at the RO and notify him of the scheduled hearing at the latest address of record.  A copy of the notice provided to the Veteran of the scheduled hearing should be placed in the record.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

